Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on July 5, 2022 has been entered.

Applicant’s Amendment dated July 5, 2022 has been carefully considered. Applicant has argued with regard to the drawing objection as not showing the at least one forward shroud segment is bolted to the at least one aft shroud segment (claims 7 and 16), that “The Applicant’s Specification describes “the shroud segments 304, 306, 308, 310, 312, 314 are coupled via pins. However, the shroud segments 304, 306, 308, 310, 312, 314 can be coupled via bolts, screws, etc. For example, the first forward shroud segment 304 is bolted to the second forward shroud segment 306 and the first aft shroud segment 310." (Specification, para. [0039]). Although such a bolt is not shown in FIG. 3, one of ordinary skill in the art of the subject matter to be patented would understand that the coupling shown in FIG. 3 could be implemented by a bolt. In the present application, the Applicant respectfully submits that no additional illustration is necessary for understanding of the claimed invention by one of ordinary skill in the art of the subject matter to be patented. Accordingly, withdrawal of this objection is respectfully requested. Here, seeing the resulting structure and reading the associated written description to understand how to arrive at the structure shown should be sufficient to enable one of ordinary skill in the art to make, use, and sell the claimed invention.”

Respectfully, these arguments are non-persuasive. The argument that one of ordinary skill in the art of the subject matter to be patented would understand that the coupling shown in FIG. 3 could be implemented by a bolt, is not a basis for obviating drawing requirements. 37 CFR 1.83(a) states that “The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation ( e.g., a labeled rectangular box).”

Applicant’s arguments that amended independent claims 1 and 12 define over Maliniak 2015/0354387 have been carefully considered, and are persuasive. Applicant’s arguments that amended independent claim 20 defines over McCaffrey 2017/0268370 have been carefully considered, and are persuasive. The detailed arguments are noted with appreciation. New grounds of rejection of amended claim 20 are set forth in detail later below.

Applicant has argued that Corral Garcia et al. 2008/0112809 is silent regarding a first means for mis-tuning and damping component vibration to vibrate at a first frequency and a second means for mis-tuning and damping component vibration to vibrate at a second frequency, and fails to teach or suggest a first vibration frequency of the shroud and a second vibration frequency of the adjacent shroud being different. 

Respectfully, these arguments are non-persuasive. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Corral Garcia et al. 2008/0112809 in view of Puram et al. 2019/0032497, as set forth in detail later below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the at least one forward shroud segment is bolted to the at least one aft shroud segment (claims 7 and 16) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
The “first means for mis-tuning and damping component vibration … to vibrate at a first frequency during operation of the gas turbine engine” and the “second means for mis-tuning and damping component vibration … to vibrate at a second frequency during operation of the gas turbine engine”. The corresponding structure in the specification is the first shroud segments 304, 306, 308 and the second shroud segments 310, 312, 314 (paragraph 38 of the specification, for example).

 Claim Objections
Claims 1-8, 10-17, and 19 are objected to because of the following informalities: Appropriate correction is required.
In claim 1, line 11, -- at least one -- should be inserted before “aft”, for consistency with the previously recited at least one aft shroud segment. 
In claim 12, line 12, -- at least one -- should be inserted before “aft”, for consistency with the previously recited at least one aft shroud segment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payling 5,421,703.
Disclosed is a split shroud damper for a gas turbine engine (column 2, lines 10-11 and 43-45), the split shroud damper comprising: first means for mis-tuning and damping component vibration 40, the first means for mis-tuning and damping component vibration to vibrate at a first frequency during operation of the gas turbine engine; and second means for mis-tuning and damping component vibration 42, the second means for mis-tuning and damping component vibration directly coupled via 44, 46 to the first means for mis-tuning and damping component vibration, the second means for mis-tuning and damping component vibration to vibrate at a second frequency during operation of the gas turbine engine, the first frequency different than the second frequency. The first means for mis-tuning and damping component vibration 40 and the second means for mis-tuning and damping component vibration 42 are shaped differently and are of different sizes and weights. This inherently results in the first means for mis-tuning and damping component vibration to vibrate at a first frequency during operation of the gas turbine engine, and the second means for mis-tuning and damping component vibration, the second means for mis-tuning and damping component vibration to vibrate at a second frequency during operation of the gas turbine engine, with the first frequency different than the second frequency.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf 6,790,000.
Disclosed is a split shroud damper for a gas turbine engine (column 1, lines 13-16), the split shroud damper comprising: first means for mis-tuning and damping component vibration 3, the first means for mis-tuning and damping component vibration to vibrate at a first frequency during operation of the gas turbine engine; and second means for mis-tuning and damping component vibration 4, the second means for mis-tuning and damping component vibration directly coupled via 15, 16 to the first means for mis-tuning and damping component vibration, the second means for mis-tuning and damping component vibration to vibrate at a second frequency during operation of the gas turbine engine, the first frequency different than the second frequency. The first means for mis-tuning and damping component vibration 3 and the second means for mis-tuning and damping component vibration 4 are shaped differently and are of different sizes and weights. This inherently results in the first means for mis-tuning and damping component vibration to vibrate at a first frequency during operation of the gas turbine engine, and the second means for mis-tuning and damping component vibration, the second means for mis-tuning and damping component vibration to vibrate at a second frequency during operation of the gas turbine engine, with the first frequency different than the second frequency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is also rejected under 35 U.S.C. 103 as being unpatentable over Corral Garcia et al. 2008/0112809 in view of Puram et al. 2019/0032497.
Corral Garcia et al. (figure 3) discloses a split shroud damper substantially as claimed, the split shroud damper comprising: first means for mis-tuning and damping component vibration in the form of a left hand shroud 2 with blades 3a, the first means for mis-tuning and damping component vibration to vibrate at a first frequency; and second means in the form of a right hand shroud 2 with blades 3b for mis-tuning and damping component vibration, the second means for mis-tuning and damping component vibration directly coupled via welds (note paragraphs [0049]-[0051]) to the first means for mis-tuning and damping component vibration, the second means for mis-tuning and damping component vibration to vibrate at a second frequency, the first frequency different than the second frequency. The first means for mis-tuning and damping component vibration and the second means for mis-tuning and damping component vibration are shaped differently and are of different sizes and weights. This inherently results in the first means for mis-tuning and damping component vibration to vibrate at a first frequency, and the second means for mis-tuning and damping component vibration to vibrate at a second frequency, with the first frequency different than the second frequency.

However, Corral Garcia et al. does not explicitly disclose that the split shroud damper is located in a gas turbine engine.

Puram shows a gas turbine engine 100 having blades 112 with segmented shrouds 210, and establishes that segmented shrouds provide satisfactory blade performance, for use in a gas turbine engine environment.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the split shroud damper of Corral Garcia et al. in a gas turbine engine, as taught by Puram, for the purpose of provide satisfactory blade performance in a gas turbine engine environment. The combination results in the first means for mis-tuning and damping component vibration to vibrate at a first frequency during operation of the gas turbine engine, and the second means for mis-tuning and damping component vibration to vibrate at a second frequency during operation of the gas turbine engine, the first frequency different than the second frequency. 

Allowable Subject Matter
Claims 1-8, 10-17, and 19 contain allowable subject matter; the informalities in claims 1 and 12 should be corrected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745